The action is brought by the plaintiff to recover of defendant The City of New York under an indemnity agreement contained in a deed made by plaintiff to the city, of certain easements, temporary and permanent respectively, required for the construction of subway tubes under the property of the plaintiff; in which action defendants Mason & Hanger Company, Inc., and Silas Mason Company, contractors with the city of New York for the building of the subway, were made parties defendant at the instance of defendant The City of New York. Judgment in favor of the plaintiff against the city of New York unanimous^ affirmed, with costs. Order denying motions *784to vacate the judgment and -for a new trial unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.